      Case 17-43890-elm13 Doc 68 Filed 11/08/19                     Entered 11/08/19 11:02:10        Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.



Signed November 8, 2019
                                           United States Bankruptcy Judge
______________________________________________________________________




                                         UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                               FORT WORTH DIVISION


  IN RE:                                                                         Case Number: 17-43890-ELM

       ANGEL REE SANSOM
          AKA: ANGEL RUSK; ANGEL RUSK-SANSOM
          2315 Westbrook Dr
          Carrollton, TX 75007
          SSN/TIN: XXX-XX-7205
  DEBTOR

            ORDER DISMISSING CHAPTER 13 CASE PURSUANT TO GENERAL ORDER (14 DAY NOI-$)

      On certification of the Standing Chapter 13 Trustee, as evidenced by the signature below, the Debtor failed to
  timely pay the Trustee Payments specified in the Debtor 's Plan. Fourteen (14) days' written notice of such failure was
  given to Debtor and the Attorney of the Debtor, if any, prior to submission hereof. The Court is of the opinion that the
  Notice of Intent to Dismiss should be GRANTED based on:
  The Parties' announcement of no opposition at or prior to docket call.

      IT IS THEREFORE ORDERED that this case is hereby DISMISSED without prejudice PROVIDED that if, within
  fourteen (14) days of entry hereof, a creditor in this case files a motion to amend this order and seeks a dismissal
  with prejudice, sanctions or other relief deemed appropriate by the Court, this Order may be amended by the Court,
  after notice and a hearing, to grant the relief sought in said motion in whole or in part.




  Page 1 of 2
  ORDER DISMISSING CHAPTER 13 CASE PURSUANT TO GENERAL ORDER (14 DAY NOI-$)
    Case 17-43890-elm13 Doc 68 Filed 11/08/19                     Entered 11/08/19 11:02:10   Page 2 of 2

IT IS FURTHER ORDERED that all debts due and owing creditors as of this date are NOT DISCHARGED or
affected in any manner by this Order.

   THE ABOVE STYLED AND NUMBERED CASE WILL BE CLOSED 21 DAYS AFTER THE ENTRY OF THIS
ORDER PROVIDED THAT IT IS A SINGLE DEBTOR CASE OR A JOINT DEBTOR CASE AND BOTH DEBTORS
ARE DISMISSED.

                                                # # # END OF ORDER # # #




APPROVED:

/s/ Pam Bassel
Pam Bassel
Standing Chapter 13 Trustee




Page 2 of 2
ORDER DISMISSING CHAPTER 13 CASE PURSUANT TO GENERAL ORDER (14 DAY NOI-$)
